Citation Nr: 0733483	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, status post-knee replacement, currently 
evaluated at 30 percent from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1954 to November 1955.  He subsequently had seven years of 
service in the Army Reserves.

This case presents a somewhat confusing procedural 
background.  

In a May 1956 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois 
granted service connection for a left knee disability, 
evaluating it at 10 percent, but denied service connection 
for a right knee disability.  In August 1961, the RO reduced 
the 10 percent evaluation for the service-connected left knee 
disability to zero percent.

In a June 2002 correspondence, the veteran filed a claim 
indicating that he had had numerous surgeries on both knees 
and requesting a medical examination to "determine my 
current state of disability."  In November 2002, the veteran 
submitted a correspondence requesting a medical examination 
to determine the "current state of my [left knee] 
disability" and asking to re-open the decision concerning 
his right knee.  In December 2002, the veteran submitted a 
Form 21-4138 stating that "I would like to file for an 
increase on my service connected bilateral knee conditions."  
In March 2003, the RO issued a decision (1) denying the claim 
for service connection for residuals of right medial 
meniscectomy; (2) granting the claim for service connection 
for residuals of left medial meniscectomy, evaluating it at 
zero percent; and (3) granting the claim for service 
connection for degenerative joint disease of the left knee, 
evaluating it at 10 percent.  In October 2003, the veteran's 
representative timely filed a Notice of Disagreement (NOD) 
with respect to "service connect[ion] for left medial 
meniscectomy and service connection for right knee medial 
meniscectomy."  In April 2004, the RO issued a decision and 
a Statement of the Case (SOC) denying the right knee service 
connection claim.  However, the RO combined the previous left 
knee ratings as one condition and assigned a 100 percent 
rating from January 21, 2003 and a 30 percent rating from 
March 1, 2003.  The veteran filed a timely Form 9 in May 2004 
indicating that he wished to appeal "service connection for 
my right knee as being secondary to my [service-connected] 
left knee."  The RO did not issue a SOC. 

In April 2006, the veteran submitted a Form 21-4138 
requesting temporary total disability for his left knee and 
secondary service connection for his right knee.  In an 
October 2006 decision, the RO assigned a 100 percent rating 
for convalescence following a total left knee replacement, 
effective November 21, 2005, and granted a 30 rating from 
January 1, 2007.  The RO did not address the veteran's right 
knee service connection claim.  In January 2007, the veteran 
timely filed a NOD with respect to his right knee and 
enclosed medical reports with respect to "both knees."  The 
RO, however, did not construe that statement as a NOD.  In 
April 2007, the RO provided a Supplemental Statement of the 
Case (SSOC), which it described as "an update to the [SOC] 
that we previously sent to you," and denied the left knee 
increased rating claim.  In April 2007, the RO issued a 
decision denying the left knee increased rating claim.  
However, the RO granted service connection for right knee 
replacement and assigned a 100 percent rating from February 
1, 2005 and granted a 30 percent rating from April 1, 2006.  
The RO issued a notice of the decision in June 2007.  The 
veteran did not file a timely substantive appeal.  

After reviewing the above sequence of procedural events, the 
Board finds that, since the RO eventually granted service 
connection for a right knee disability and evaluated it at 30 
percent and as the veteran did not appeal the rating or 
effective date assigned for that disability, an issue 
pertaining to the right knee is not on appeal.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

As for the left knee, a substantive appeal is not required 
since the April 2007 SSOC led the veteran to believe that the 
June 2002 left knee claim was still pending on appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that, unless the RO closes the appeal pursuant to 
38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. § 19.32 
(2007), for failure to file a timely Substantive Appeal, that 
failure does not automatically deprive the Board of 
jurisdiction.  Gonzales- Morales v. Principi, 16 Vet. App. 
556 (2003).  Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  

In view of the foregoing, the Board finds that the claim for 
a rating in excess of 30 percent for a status-post left knee 
replacement is in appellate status.  It is also pertinent to 
note that July 2007 and September 2007 statements by the 
veteran's representative make clear that the veteran is 
appealing the left knee rating only.  Accordingly, the issue 
is as styled on the first page of this Board decision. 

The veteran did not request a hearing on this matter.

\
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to  
substantiate the claim addressed in this decision.

2.  From January 1, 2007, the veteran's status post-total 
left knee replacement has been manifested by intermediate 
degrees of limitation of motion and subjective complaints of 
residual weakness and pain; it is not productive of 
instability, limitation of flexion to less than 105 degrees, 
limitation of extension, recurrent episodes of locking with 
pain and effusion into the joint space or a symptomatic scar.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
service-connected left knee disability, status post-knee 
replacement, from January 1, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 and January 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2006 and January 2007 letters from the RO satisfy 
these mandates.  Both letters informed the veteran about the 
type of evidence needed to support his increased rating 
claim, namely, proof that this disability had grown in 
severity.  The letters clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The letters additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim and informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.  He was also notified of the 
need to give VA any evidence pertaining to his claims.  The 
Board thus finds that the veteran received notice of the 
evidence needed to substantiate his increased rating claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2006 RO decision that is the subject of this appeal 
in its May 2006 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing psychiatric 
examinations or obtaining psychiatric or medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A.
 § 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

All pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  In addition, the veteran 
received a January 2007 knee independent medical examination 
(IME), which was thorough in nature and adequate for the 
purposes of deciding the claim for a higher staged rating for 
the veteran's post-knee replacement.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 



II. Law & Regulations 

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating  
Disabilities . . . for evaluating the degree of disabilities  
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in the 
rating schedule approximate the average impairment in  
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to  
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (Emphasis 
added).  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. §  
4.71a, Diagnostic Code 5055.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which governs 
other impairment of the knee, permits a maximum 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5260, a veteran with limitation of leg 
flexion to 15 degrees will generate a maximum 30 percent 
evaluation.

According to Diagnostic Code 5261, a veteran with limitation 
of leg extension to 20 degrees, 30 degrees or 45 degrees will 
receive respective ratings of 30 percent, 40 percent and a 
maximum of 50 percent.  

In addition, pursuant to Diagnostic Code 5262, impairment of 
the tibia and fibula, to include nonunion of with loose 
motion requiring a brace will produce a maximum 40 percent 
rating.  

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In addition, the Board must also consider whether the veteran 
has any other separate and distinct manifestations, such as a 
disfiguring or tender scar, attributable to the knee 
disability, and if he does, he should receive additional 
compensation for such a manifestation under the appropriate 
Diagnostic Code.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, the Board must consider the propriety of 
assigning an additional, separate rating under other 
Diagnostic Codes, to include those governing scarring.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria  required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



III. Analysis 

a. Factual Background 

In the October 2006 decision that is the subject of the 
instant appeal, the RO (1) granted temporary total disability 
effective November 21, 2005 based on the occurrence of the 
total left knee replacement surgery and post-operative 
recovery period, and (2) awarded a 30 percent rating from 
January 1, 2007 under Diagnostic Codes 5299-5262.  In an 
April 2007 decision, the RO continued these disability 
ratings under Diagnostic Code 5255.  The April 2007 SSOC only 
mentions Code 5055.  Because 100 percent is obviously the 
maximum disability rating that a veteran can receive after 
total knee replacement surgery, the Board need only examine 
the evidence of record from January 1, 2007 forward.  

A January 2007 independent medical opinion by Dr. S.J., M.D. 
notes the veteran's report of 2005 left knee surgery.  The 
veteran complained of weakness, stiffness, swelling, giving 
way, lack of endurance, locking, and fatigability.  He stated 
that he had pain "about twice a day" with each episode 
lasting one or two hours.  He described the pain as aching 
and cramping.  He rated the pain at 8/10.  The veteran 
indicated that the pain is controlled with rest and over-the-
counter medication.  He stated that he is incapacitated 
"about once a year."  He reported "limitation with 
walking" and stated that he cannot run or stand for 
prolonged periods of time.

Upon physical examination, the veteran displayed extension of 
the left knee to zero degrees and flexion to 105 degrees.  
Dr. S.J. observed two hypopigmented scars on the left knee, 
measuring 17 cm and 14 cm, respectively.  There was no keloid 
formation, tissue loss, instability, inflammation, 
ulceration, disfigurement, or tenderness.  The physician 
observed that the veteran walked with a "limping gait" and 
that he favored the left leg.  He did not require any 
assistive device.  There was no tenderness, effusion, or 
guarding.  The veteran did not have ankylosis.  The physician 
noted no pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.  Stability tests were 
negative.  X-rays showed post-total left knee replacement.  

Based on these data, Dr. S.J. diagnosed the veteran with left 
knee degenerative joint disease with meniscal cyst, status 
post meniscectomy, and made the following finding: 
"[s]ubjective, chronic left knee pain with multiple 
surgeries.  Objective, left knee surgical scar and limited 
range of motion."

b. Discussion 

The Board determines that the evidence preponderates against 
a rating in excess of 30 percent for the veteran's service-
connected status-post left knee replacement from January 1, 
2007.  In order for the veteran to receive an increased 
rating for his service-connected total left knee replacement 
from this date, he would have to exhibit severe painful 
motion or weakness pursuant to Diagnostic Code 5055; 
ankylosis of the knee with attendant limited flexion under 
Diagnostic Code 5256; extension limited to 30 degrees or to 
45 degrees under Diagnostic Code 5261; or impairment of the 
tibia and fibula, characterized by nonunion with loose motion 
requiring the wearing of a brace under Diagnostic Code 5262.  

Turing to an assessment of the medical evidence of record 
from January 1, 2007, namely the report of a January 2007 
examination, this evidence demonstrates that the veteran does 
not have the limited range of extension required for 
increased ratings under Diagnostic Code 5261.  Specifically, 
in this report, the veteran displayed full extension to zero 
degrees without pain.  This range of motion exceeds the 
requisite limitation of motion of no greater than 30 degrees 
or 45 degrees extension necessary for increased ratings of 40 
percent or 50 percent respectively under this Code.  In 
addition, this record does not suggest that the veteran 
experienced impairment of the tibia and fibula with nonunion 
and loose movement, as would be necessary for a 40 percent 
evaluation under Diagnostic Code 5262, nor does it contain a 
diagnosis of ankylosis, as required for higher ratings under 
Diagnostic Code 5256.  There is no medical evidence of 
ankylosis of the joint or recurrent episodes of locking with 
pain and effusion into the joint space.  Finally, the lack of 
weakness and pain on range of motion testing also 
preponderates against a rating in excess of 30 percent for a 
"severe" rating under Code 5055.  As the evidence 
preponderates against the veteran's claim, it must be denied.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  In subsequent opinion, it was held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCREC 9-98.  In this case, however, aside from the fact 
that the most recent examination showed no instability, the 
knee has been replaced and, under such circumstance, it is 
rated under Diagnostic Code 5055.  That is, as there is no 
arthritic knee, these General Counsel opinions are not 
applicable.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.  The ranges of motion in this case, 
however, do not support separate ratings; as noted above, the 
medical evidence does not show any limitation of extension.    

The Board has also considered the DeLuca factors of pain, 
fatigue, incoordination, and weakness on repetitive motion.  
While the Board recognizes that the veteran has complained of 
left knee pain and fatigue, such symptoms do not rise to a 
level that would justify a higher rating during the 
applicable time period, given the veteran's full range of 
extension.  The January 2007 examination showed no additional 
limitation of motion of the left knee due to pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.  

With respect to the veteran's left knee scars, as reflected 
in the January 1, 2007 medical report, the veteran has two 
relatively small, well-healed scars without tenderness, 
adherence, abnormal texture, ulceration or other instability.  
A compensable rating is not warranted for asymptomatic scars 
that are not productive of any functional limitation.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-05.

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for status-post replacement 
of the left knee, the benefit of the doubt doctrine does not 
apply to the instant case.  38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule  
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected left 
knee disability has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his left knee disability  
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for a service-connected left 
knee disability, status post-knee replacement, from January 
1, 2007 is denied. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


